Citation Nr: 1706161	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-01 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) is addressed in the Remand portion of the decision below.


FINDING OF FACT

Diabetes mellitus, type II did not have its onset in service or within one year thereafter, and has not been etiologically linked to the Veteran's service or any incident therein.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran seeks service connection for diabetes mellitus, type II, which he believes is related to his exposure to hazardous materials as part of his duties in service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran served for at least 90 days during a period of war and manifests diabetes mellitus, type II to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran does not claim that his DM II had its onset in service or within one year of his discharge from service, nor does any of the evidence show that his currently diagnosed DM II either had its onset in service or within one year of his discharge from either period of service.  

If a veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain diseases, including DM II, will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  In this case, although he served during the Vietnam era, the Veteran does not claim that he served in Vietnam or was exposed to Agent Orange and his DD-214 and personnel records do not reflect such service.  

Post-service VA and private treatment records show questionable diabetes mellitus was diagnosed as early as March 2003; although a July 2004 VA treatment record noted that while the had borderline glucose intolerance, he did not have diabetes mellitus at the time.  A November 2005 private treatment record indicates that there had been a recent diagnosis of diabetes mellitus, type II.  The Veteran was started on Metformin as early as December 2006.  Subsequent VA and private treatment records show ongoing diagnoses of diabetes mellitus, type II and glucose intolerance. 

During his April 2014 Board hearing, the Veteran testified that he was assigned to flush out bilge tanks in service while his ship was in dry dock from March 1969 to July 1969.  He was given a breathing mask for this job, but no other protective gear.  He was exposed to black oil and other harmful materials.  He further testified that service connection had been awarded for his diagnosed peripheral neuropathy due to this in-service exposure and he believed that his diagnosed diabetes mellitus, type II was also a result of this exposure to harmful materials.  

The Veteran underwent a VA examination in September 2015.  After examining the Veteran and reviewing his claims file, the VA examiner opined that it was unlikely that the Veteran's DM II was incurred in service or caused by his exposure to fuels/oil during service, noting that there was no governmental or medical literature supporting an etiological link between exposure to fuel/oil and developing diabetes mellitus, type II.  The examiner noted that the Veteran denied any exposure to Agent Orange.  The examiner further noted that the Veteran's diagnosed hypertension, obstructive sleep apnea, obesity, and metabolic syndrome were known risk factors for developing diabetes mellitus, type II.  The Board finds the examiner's opinion probative as rationale was provided for the opinion.  

The Board has considered the Veteran's testimony and assertions; however, the claims file contains no medical evidence linking his diagnosed diabetes mellitus, type II to his service or any incident therein.  The Veteran's statements are not competent evidence to provide an etiological opinion regarding his diagnosed diabetes mellitus, type II.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Accordingly, the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II; there is no doubt to be resolved; and service connection for diabetes mellitus, type II is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II is denied.


REMAND

In May 2015, the Board remanded the issue of entitlement to service connection for a psychiatric disorder, to include PTSD, for further development and adjudication.  The Board finds that the remand orders have not been complied with and therefore, the issue must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board remanded the Veteran's claim to obtain a VA examination on the nature and etiology of all of the Veteran's diagnosed psychiatric disorders.  The Board noted that an earlier VA examiner, while finding a diagnosis of PTSD and noting several in-service stressors, as well as several post-service stressors, did not opine whether the Veteran's diagnosed PTSD was etiologically linked to his in-service stressors.  The Board specifically directed the RO provide the Veteran another VA mental health examination and that the RO also provide the examiner with the stressor or stressors that it had determined were established by the record.  

The August 2015 RO request for a VA mental health examination fails to provide the in-service stressor or stressors that it had determined are established by the record.  Although the September 2015 VA examiner etiologically linked PTSD to two of his reported in-service stressors, there is no indication whether the RO found these reported stressors were verified.  

It is further unclear whether the RO complied with the May 2015 Board remand's directive to readjudicate the claim as the December 2015 supplemental statement of the case does not include this issue and no other supplemental statement of the case addressing the service connection claim has been issued.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA mental health examination by an appropriate medical professional to determine whether a psychiatric disorder, to include PTSD, is related to his military service.  The RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered.  

The examiner must be provided with the Veteran's electronic claims file for review in conjunction with the examination.  All necessary special studies or tests including psychological testing and evaluation must be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner must provide an opinion as to whether any previously or currently diagnosed psychiatric disorders are related to the Veteran's military service.

If the examiner finds a diagnosis of PTSD, the examiner must provide an opinion as to

(a) What verified stressors found were sufficient to produce PTSD.  The examiner must state upon what specific evidence each determination is based.

(b) Whether any diagnosed PTSD is due to one or more of the verified in-service stressors.  The examiner must state upon what specific evidence each determination is based.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


